

Exhibit 10.1
MANAGEMENT SERVICES AGREEMENT




This MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is entered into as of the
5th day of June, 2006, by and between Hawk Precious Minerals Inc. (“Hawk”) and
Wits Basin Precious Minerals Inc., a Minnesota corporation (the “Company”).


WHEREAS, the Company and Hawk wish to enter into an agreement providing for the
rendering by Hawk of management services in the future to the Company.


FURTHERMORE, the Company acknowledges that H. Vance White is an officer and
director of both the Company and Hawk, concurrent with the execution of this
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:


1. Management Services. During the term of this Agreement, Hawk shall from time
to time perform certain management and administrative services for the Company,
as well as other consulting services which may in the future be mutually agreed
upon by the Company and Hawk.


Compensation. As consideration for such services and as consideration for Hawk’s
agreements set forth in this Agreement, the Company shall pay Hawk US$50,000 in
a single installment.


3. Term; Termination Provisions.


3.1 Term.  Unless terminated earlier by the Company pursuant to Section 3.2
hereof, the term of this Agreement shall be until December 31, 2006.


3.2 Termination by the Company. On the 4th month anniversary hereof, either the
Company or Hawk may elect to terminate this Agreement upon written notice to the
other.


4. Confidentiality Obligations. As a condition to Hawk’s continuing relationship
with the Company under this agreement, Hawk understands and agrees as follows:


4.1 Hawk hereby acknowledges that it may have received, or may receive in the
future, certain confidential forward-looking statements, either written or oral,
or other confidential or non-public information from the Company concerning the
prospects of the Company (collectively, the “Confidential Information”). The
term “Confidential Information” shall also include all reports, analyses, notes
or other information that are based on, contain or reflect any Evaluation
Material (“Notes”).


4.2 Hawk shall use the Confidential Information solely for the purpose of
performing the services required to be performed by Hawk hereunder. Hawk, and
any representatives and agents of Hawk, shall keep all Confidential Information
confidential by Hawk, and shall not disclose any Confidential Information
without the prior written consent of the Company; provided, however, that any of
such information may be disclosed to Hawk’s representatives or agents who need
to know such information for the purpose of performing such services required to
be performed hereunder (it being understood that Hawk shall inform such
representatives and agents of the confidential nature of the Confidential
Information and shall direct such representatives and agents to treat such
information confidentially). Hawk shall be responsible for any breach of this
Agreement by its representatives or agents.


 
 

--------------------------------------------------------------------------------

 
 
4.3 Following the completion of its engagement by the Company, Hawk and any
representatives or agents of Hawk shall promptly return any Confidential
Information in their respective possessions to the Company, without retaining
any copy thereof, and destroy all analyses, compilations, studies or other
documents prepared by or for internal use which reflect, contain or embody
Confidential Information.


4.4 Hawk hereby acknowledges that it is aware, that the securities laws of the
United States prohibit any person who has material, non-public information
concerning the Company or a possible transaction involving the Company from
purchasing or selling securities in reliance upon such information or from
communicating such information to any other person or entity under circumstances
in which it is reasonably foreseeable that such person or entity is likely to
purchase or sell such securities in reliance upon such information.


4.5 Hawk acknowledges and agrees that a violation of the terms of this Agreement
would cause irreparable harm to the Company, and that the Company's remedy at
law for any such violation would be inadequate. In recognition of the foregoing,
Hawk agrees that, in addition to any other relief afforded by law, including
damages sustained by a breach of this Agreement and without any necessity of
proof of actual damage, the Company shall have the right to enforce this
Agreement by specific remedies, which shall include, among other things,
temporary and permanent injunctions, it being the understanding of Hawk and the
Company that both damages and injunctions shall be proper modes of relief and
are not to be considered as alternative remedies.


4.6 For the purposes of this Agreement, the definition of “Confidential
Information” shall not include information which (a) had been made previously
available to the public by the Company; (b) is or becomes generally available to
the public, unless the information being made available to the public results in
a breach of this Agreement; (c) prior to disclosure to Hawk or Hawk’s
representatives or agents, was already rightfully in any such person's
possession or (d) is obtained by Hawk or Hawk’s representatives or agents from a
third party who is lawfully in possession of such information, and not in
violation of any contractual, legal or fiduciary obligation to the Company, with
respect to such information and who does not require Hawk to refrain from
disclosing such information to others.


5. Status of Hawk as Independent Contractor.


5.1 Using its best efforts, Hawk shall devote such time to the performance of
the services described in this Agreement as may be necessary to satisfactorily
complete such services.


5.2 Hawk shall be an independent contractor in the performance of this
Agreement, and shall not be deemed an employee of the Company for any purpose
whatsoever. Neither Hawk nor any employees of Hawk shall participate in any
benefit programs for the Company employees, including without limitation health
benefits, life insurance, pension or profit sharing plans and paid vacation and
sick leave.


 
2

--------------------------------------------------------------------------------

 
 
6. Remedies and Enforcement. The obligations of Hawk contained Section 4 shall
not be excused by any conduct of the Company. Hawk acknowledges that any breach
or threatened breach of the provisions of any of Section 4 would result in
irreparable harm, which may not be adequately compensated for by monetary
damages. Accordingly, in addition to any other rights the Company may have at
law or in equity, the Company may obtain an injunction against the breach or
continued breach of such provision. If the Company brings any action to enforce
this Agreement, the Court shall, in addition, to any legal or equitable relief
award by the court, award the Company its reasonable attorneys fees and
expenses.


7. Miscellaneous.


7.1 Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements. This Agreement may not be amended or modified in any manner except
by an instrument in writing signed by the parties.


7.2 Severability. The invalidity or unenforceability of one or more provisions
of this Agreement shall not affect the validity or enforceability of any of the
other provisions, and this Agreement shall be construed as if such invalid or
unenforceable provisions were omitted. If any provision is unenforceable because
it is overbroad, the parties agree that such provision shall be limited to the
extent necessary to make it enforceable, it being the intent of the parties that
provisions of this Agreement be enforced to the maximum extent possible.


7.3 Construction. This Agreement shall be deemed to have been entered into in,
and shall be construed and enforced in accordance with the laws of the State of
Minnesota.


7.4 Waivers. The failure of any party to insist, in any one or more instances,
upon the performance of any of the terms or conditions of this Agreement or to
exercise any right, shall not be construed as a waiver of the future performance
of any such term or condition or the future exercise of such right.


7.5 Assignment. Hawk may not assign or subcontract his rights or obligations
under this Agreement without the prior written consent of the Company. The
Company may assign its rights to any affiliated entity.


7.6 Notices. Any notice to be given shall be sufficiently given when received,
and, if mailed, shall be deemed received three (3) business days after the date
of mailing if sent by certified mail, postage prepaid, to the address of the
party set forth below (or to such other address as the party shall designate by
written notice).
 



If to the Company, to:
Wits Basin Precious Minerals Inc.

900 IDS Center, 80 South 8th Street
Minneapolis MN 55402-8773
Attention: President


 
3

--------------------------------------------------------------------------------

 



If to Hawk:
Hawk Precious Minerals Inc.

2500 - 120 Adelaide St. W.
Toronto, ON M5H 1T1
 


IN WITNESS WHEREOF, the undersigned have executed this Agreement the day and
year first above written.






WITS BASIN PRECIOUS MINERALS INC.




By: /s/ Stephen D. King


Its: President








HAWK PRECIOUS MINERALS INC.




By: Walter E. Brooks


Its: Vice President




 
4

--------------------------------------------------------------------------------

 
 